Name: 85/250/EEC: Council Decision of 22 April 1985 accepting on behalf of the Community the Recommendation of the Customs Cooperation Council concerning the establishment of links between customs transit systems and of the Resolution of the Inland Transport Committee of the Economic Commission for Europe concerning the same subject
 Type: Decision
 Subject Matter: organisation of transport;  tariff policy;  cooperation policy;  international trade
 Date Published: 1985-04-25

 Avis juridique important|31985D025085/250/EEC: Council Decision of 22 April 1985 accepting on behalf of the Community the Recommendation of the Customs Cooperation Council concerning the establishment of links between customs transit systems and of the Resolution of the Inland Transport Committee of the Economic Commission for Europe concerning the same subject Official Journal L 112 , 25/04/1985 P. 0056 - 0058 Spanish special edition: Chapter 02 Volume 13 P. 0133 Portuguese special edition Chapter 02 Volume 13 P. 0133 *****COUNCIL DECISION of 22 April 1985 accepting on behalf of the Community the recommendation of the Customs Cooperation Council concerning the establishment of links between customs transit systems and of the resolution of the Inland Transport Committee of the Economic Commission for Europe concerning the same subject (85/250/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the recommendation from the Commission, Whereas the recommendation of the Customs Cooperation Council of 16 June 1982 and the resolution of the Inland Transport Committee of the Economic Commission for Europe of 2 February 1983 concern the same subject and aim at the further facilitation of international trade by the improvement of conditions under which goods in customs transit cross frontiers; Whereas these two instruments may be accepted by the Community with immediate effect, HAS DECIDED AS FOLLOWS: Article 1 The recommendation of the Customs Cooperation Council of 16 June 1982 concerning the establishment of links between customs transit systems and the resolution of the Inland Transport Committee of the Economic Commission for Europe of 2 February 1983 concerning the same subject are hereby accepted on behalf of the European Economic Community with immediate effect. The texts of the recommendation and the resolution are attached to this Decision. Article 2 The President of the Council shall designate the person empowered to notify the Secretary-General of the Customs Cooperation Council of the acceptance by the Community, with immediate effect, of the recommendation referred to in Article 1. Done at Brussels, 22 April 1985. For the Council The President F. M. PANDOLFI RECOMMENDATION OF THE CUSTOMS COOPERATION COUNCIL of 16 June 1982 concerning the establishment of links between customs transit systems THE CUSTOMS COOPERATION COUNCIL, Desiring to promote international cooperation in customs matters, Bearing in mind that the facilitation of international trade by improving the conditions under which goods in customs transit cross frontiers is one of the objectives of such cooperation, Observing that countries or certain groups of countries apply within their territories systems of customs transit with structures and procedures specific to each system, and that at frontiers this situation can impede the flow of goods when they move from one customs transit system to another, Noting that the various customs transit systems are based on principles and involve techniques, in particular in documentation, seals and security which are not conceptually different from each other and that there are therefore points of similarity between them that might make it possible to establish links between these customs transit systems, for example by the mutual recognition of measures taken within the framework of another customs transit system, Convinced that establishment of such links would simplify formalities and facilitate the crossing of frontiers by goods when they move from one customs transit system to another, thereby avoiding costly delays, Bearing in mind the established cooperation between the United Nations bodies concerned and the Customs Cooperation Council, and in particular the joint effort undertaken with the Economic Commission for Europe with a view to finding solutions to the problems posed by the transfer of goods from one customs transit system to another, Drawing attention to the facilitation measures included in Annex E.1 to the International Convention on the simplification and harmonization of customs procedures (Kyoto Convention) concerning customs transit, in particular, its Recommended Practice 13 relating to the descriptive part of the customs document and Recommended Practice 26 relating to the acceptance of customs seals, RECOMMENDS that States, whether or not members of the Council, and customs or economic unions should attempt, wherever it proves possible and necessary, to establish a link between the customs transit systems in force in their respective territories and, to this end, to conclude bilateral or multilateral agreements if required for this purpose, REQUESTS States, whether or not members of the Council, and customs or economic unions which accept this recommendation to notify the Secretary General of their acceptance, and of the date from which they will apply the recommendation and the conditions of its application. The Secretary General will transmit this information to the customs administrations of all members. He will also transmit it to any customs administrations of non-members or any customs or economic unions which have accepted this recommendation. RESOLUTION OF THE INLAND TRANSPORT COMMITTEE OF THE ECONOMIC COMMISSION FOR EUROPE Establishment of links between customs transit systems THE INLAND TRANSPORT COMMITTEE, Desiring to promote international trade in goods by strengthening international cooperation in customs matters, Bearing in mind that the facilitation of international trade by improving the conditions under which goods in customs transit cross frontiers is one of the objectives of such cooperation, Observing that countries or certain groups of countries apply within their territories systems of customs transit with structures and procedures specific to each system, and that at frontiers this situation can impede the flow of goods when they move from one customs transit system to another, Noting that the various customs transit systems are based on principles and involve techniques, in particular in documentation, seals and security which are not conceptually different from each other and that there are therefore points of similarity between them that might make it possible to establish links between these customs transit systems, for example by the mutual recognition of measures taken within the framework of another customs transit system, Convinced that establishment of such links would simplify formalities and facilitate the crossing of frontiers by goods when they move from one customs transit system to another, thereby avoiding costly delays, Bearing in mind the established cooperation between the Economic Commission for Europe and the Customs Cooperation Council, and in particular the joint effort undertaken by these two organizations with a view to finding solutions to the problems posed by the transfer of goods from one customs transit system to another, Drawing attention to the facilitation measures included in Annex E.1 to the International Convention on the simplification and harmonization of customs procedures (Convention of the Customs Cooperation Council called Kyoto Convention) concerning customs transit, in particular, its recommended Practice 13 relating to the descriptive part of the customs document and Recommended Practice 26 relating to the acceptance of customs seals, RECOMMENDS that Governments should attempt, wherever it proves possible and necessary, to establish a link between the customs transit systems in force in their respective territories and, to this end, to conclude bilateral or multilateral agreements if required for this purpose; REQUESTS Governments to inform the Executive Secretary of the Economic Commission for Europe, if possible by 1 January 1984, whether they accept this resolution; REQUESTS the Executive Secretary to circulate the replies received from Governments.